              Case 18-16248-MAM           Doc 264        Filed 05/21/20     Page 1 of 51




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov
In re:                                                          Case No. 18-16248-BKC-MAM
CHANCE & ANTHEM, LLC,                                           Chapter 7
            Debtor.
_____________________________________/
                      MOTION TO ABANDON CLAIM TO PROPERTY
         COMES NOW the Debtor, Chance & Anthem, LLC, by and through its undersigned

counsel, and files this Motion to Abandon Claim to Property, and states:

         1.     Debtor owned a non-voting seventy percent share in CannaMED Pharmaceuticals,

LLC (the “Asset”) which was forfeited.

         2.     Prior to forfeiture, the Chapter 7 Trustee placed a zero value on the Asset.

         3.     The Chapter 7 Trustee’s valuation expert, in its report attached hereto as “Exhibit

A,” also claimed that the Asset has zero value.

         4.     The Trustee inherited the Debtor’s duty to provide funding to further the Asset

which it failed to do at any time prior to forfeiture.

         WHERFORE, Debtor requests that the Court order that the Chapter 7 Trustee abandon

the Asset, and for such other and further relief as appropriate.

         Submitted this 20th day of May, 2020.

                                S I S K I N D L E G A L, P L L C

                                _______/s/ Jeffrey M. Siskind_______
                                Jeffrey M. Siskind, Esq. FBN 138746

                            1629 K Street, Ste. 300, NW Washington, DC 20006
                       113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                         3465 Santa Barbara Drive Wellington, Florida 33414

                      TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
                                  Email: jeffsiskind@msn.com
           Case 18-16248-MAM          Doc 264     Filed 05/21/20    Page 2 of 51




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
May 20, 2020 upon all creditors and parties in interest registered to receive electronic
notification on this case via the Court’s Case Management/Electronic Case Filing System
and/or email as reflected on the Service List below.

                             _______/s/ Jeffrey M. Siskind_______
                             Jeffrey M. Siskind, Esq. FBN 138746
           Case 18-16248-MAM          Doc 264        Filed 05/21/20   Page 3 of 51




SERVICE LIST:

  •   Julie Feigeles    jf@womenatlawfl.com, way@womenatlawfl.com
  •   Robert C Furr     danderson@furrcohen.com, rcf@trustesolutions.net
  •   John H Genovese       jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
      law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
  •   Barry P Gruher      bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-
      law.com;cesser@gjb-law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com
  •   Samantha T Haimo       sth@womenatlawfl.com, way@swlawyers.law
  •   Philip B Harris     philip@philipbharris.com
  •   Steven S Newburgh       snewburgh@mclaughlinstern.com,
      ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com
  •   Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
  •   David A Ray       dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com
  •   Jeffrey M Siskind     jeffsiskind@msn.com, jmsesq500@gmail.com
  •   Jesus M Suarez      jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-
      law.com;jzamora@gjb-law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com
  •   Stuart A Young      syoung@ybplaw.com

      Alan Barbee
      GlassRatner Advisory & Capital Group
      1400 Centrepark Blvd #860
      West Palm Beach, FL 33401

      Robert Grossbart
      Grossbart, Portney & Rosenberg
      One N. Charles Street.
      Suite 1214
      Baltimore, MD 21201

      Richard P. Zaretsky
      1615 Forum Pl #3-A
      West Palm Beach, FL 33401
Case 18-16248-MAM   Doc 264   Filed 05/21/20   Page 4 of 51




               EXHIBIT A
          Case 18-16248-MAM     Doc 264   Filed 05/21/20   Page 5 of 51




                     UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                         WEST PALM BEACH DIVISION

                            CASE NO.: 19-01298-MAM


In re:

CHANCE & ANTHEM, LLC,

                  Debtor.
______________________________________/

ROBERT FURR, as Chapter 7 Trustee of the Debtor,
CHANCE & ANTHEM, LLC,




                   EXPERT REPORT OF ALAN R. BARBEE, CPA/ABV
                  GLASSRATNER ADVISORY & CAPITAL GROUP, LLC
                                 APRIL 20, 2020
                        Case 18-16248-MAM                      Doc 264          Filed 05/21/20             Page 6 of 51




      Contents
      I.      Introduction and Summary of Conclusion .......................................................................... 1
      II.     About the Litigation............................................................................................................ 3
      III.    Scope of Review and Limiting Conditions .......................................................................... 4
      IV.     Relevant History of the Debtor........................................................................................... 4
      V.      The National, State, and Local Economy ........................................................................... 9
      VI.     Financial Analysis of Chance & the Related Entities .......................................................... 9
      VII. Financial Tracing Analysis and Evaluation of Corporate Formalities .................................16
      VIII. Valuation Analysis ............................................................................................................21
      IX.     Solvency Analysis of Chance & the Related Entities ........................................................28
      X.      Summary Conclusion .......................................................................................................31
      XI.     Alan Barbee Professional Background .............................................................................31
      Appendix 1 ................................................................................................................................33
      Documents Considered.............................................................................................................33
      Appendix 2 ................................................................................................................................34
      Barbee CV and Prior Testimony ................................................................................................34




GlassRatner Advisory & Capital Group LLC
                  Case 18-16248-MAM          Doc 264      Filed 05/21/20     Page 7 of 51




      I.    INTRODUCTION AND SUMMARY OF CONCLUSION

             Introduction
      1.   GlassRatner Advisory & Capital Group, LLC (“GlassRatner”) was retained on July 20, 2018
           by Robert Furr (the “Trustee”), the Chapter 7 Trustee of Chance & Anthem, LLC (“Chance”
           or the “Debtor”), to provide forensic accounting and litigation support services in connection
           with the Debtors Bankruptcy Case.

      2.   In connection with the litigation described below in Section II, the Trustee requested that
           we evaluate the financial condition of the Debtor during the four-year period preceding the
           bankruptcy filing date of January 29, 2018 (the “Petition Date”). We therefore evaluated the
           financial condition of the Debtor as of December 31 each year from 2014 through 2017 (the
           “Valuation Dates”) and opine on whether the Debtor was solvent or insolvent as of each of
           the Valuation Dates.

      3.   Additionally, in connection with the litigation described below in Section II, the Trustee
           requested that we evaluate the consolidated financial condition of Chance combined with
           the following related entities during the four year period preceding the Petition Date:
           Florida’s Association of Community Banks and Credit Unions, Inc. (“FLACC”), Siskind Legal
           Services, LLC (“Siskind Legal”), Sovereign Gaming & Entertainment, LLC (“Sovereign”),
           and Sympatico Equine Rescue, Inc. (“Sympatico”) (collectively referred to as the “Related
           Entities”). We therefore evaluated the consolidated financial condition of Chance and the
           Related Entities as of the Valuation Dates and opine on whether the they were collectively
           solvent or insolvent as of each of the Valuation Dates.

      4.   In order to perform this engagement, I relied on other GlassRatner professionals with
           extensive experience in financial analysis, solvency analysis, economic damages, business
           valuation and forensic accounting, all of whom worked under my direct supervision and
           control. I have relied on the work of this team to support my analysis of information related
           to this matter, and references to “our” and “we” recognize this reliance. Any differences in
           the amounts calculated or referenced in this report to the underlying supporting
           documentation are due to rounding.




GlassRatner Advisory & Capital Group LLC                                                         Page 1
                      Case 18-16248-MAM          Doc 264     Filed 05/21/20     Page 8 of 51



      5.       GlassRatner’s fees for professional services provided are based on hours actually
               expended by each assigned staff member extended by the standard hourly billing rate for
               that individual. The hourly billing rates for professional staff working on this matter range
               from $150 to $515 for staff and my time has been billed at $450 per hour.

      6.       Our analysis was performed solely for the purpose stated above. This analysis is not
               intended for general circulation or publication, nor is it to be referred to or used for any
               purpose other than that outlined above, or without our prior written consent in each specific
               instance.

               Summary of Conclusions
      7.       Regarding the Debtor as a stand-alone entity, it is my opinion that:

               The Debtor was insolvent based on the balance sheet test as of December 31, 2014 and
                remained insolvent as of each Valuation Date through the Petition Date, and

               The Debtor was not adequately capitalized as of December 31, 2014 and remained
                inadequately capitalized as of each Valuation Date through the Petition Date, and

               The Debtor was not able to meet its debt obligations as they became due, beginning no
                later than December 31, 2014 and continued to not be able to meet its debt obligations as
                they became due as of each of the Valuation Dates and through the Petition Date.

      8.       Regarding the consolidated financial condition of Chance and the Related Entities, it is my
               opinion that:

               Chance and the Related Entities were insolvent based on the balance sheet test as of
                December 31, 2014 and remained insolvent as of each of the Valuation Dates and through
                the Petition Date, and

               Chance and the Related Entities were not adequately capitalized as of December 31, 2014
                and remained inadequately capitalized as of each of the Valuation Dates and through the
                Petition Date,

               Chance and the Related entities generally did not follow corporate formalities as
                summarized at paragraph 59, and




GlassRatner Advisory & Capital Group LLC                                                            Page 2
                       Case 18-16248-MAM          Doc 264    Filed 05/21/20      Page 9 of 51




                Chance and the Related Entities were not able to meet their debt obligations as they
                 became due, beginning no later than December 31, 2014 and continued to not be able to
                 meet their debt obligations as they became due as of each of the Valuation Dates and
                 through the Petition Date.

      II.       ABOUT THE LITIGATION

      9.        This report has been prepared in connection with the amended adversary complaint filed by
                the Trustee, which is generally described below.

      10.       On August 6, 2019, the Trustee filed an Adversary Complaint To Avoid and To Recover
                Fraudulent Transfers, For Turnover, For An Accounting, Alter-Ego, Substantive
                Consolidation, Injunctive Relief and For Other Relief (Case No.: 18-16248-BKC-MAM). On
                November 1, 2019, the Trustee filed the First Amended Adversary Complaint to Avoid and
                to Recover Fraudulent Transfers, For Turnover, For An Accounting, Substantive
                Consolidation, Injunctive Relief and for Other Relief (the “Amended Complaint” or “Amended
                Adversary Complaint”).

      11.       The Amended Complaint was filed against the following Defendants:
                Jeffrey Siskind – Individually
                Jeffrey Siskind doing business as Siskind Legal Services
                Tanya Siskind – Individually
                Jeffrey Siskind as Trustee of the Second Siskind Family Trust
                CannaMED Pharmaceuticals, LLC
                OB Real Estate Holdings 1732, LLC
                Siskind Legal Services, LLC
                Sovereign Gaming & Entertainment, LLC
                Florida’s Association of Community Banks and Credit Unions, Inc.
                Sympatico Equine Rescue, Inc.
                Wellington 3445, LP
                Zokaites Properties, LP
                Robert Gibson – Individually




GlassRatner Advisory & Capital Group LLC                                                          Page 3
                    Case 18-16248-MAM           Doc 264      Filed 05/21/20      Page 10 of 51



      12.    Additionally, the Trustee filed a four separate Adversary Complaints To Avoid And Recover
             Avoidable Transfers And For Other Relief in connection with fraudulent transfers disbursed
             to: 1) Advanced Avionics, LLC (the “Advanced Avionics Complaint”), 2) Air Center, Inc. (the
             “Air Center Complaint”), 3) New Country Motor Cars of Palm Beach, LLC d/b/a Mercedes
             Benz of Palm Beach (the “New Country Complaint”), and 4) Ocean Reef Club, Inc. (the
             “Ocean Reef Complaint”).

      III.   SCOPE OF REVIEW AND LIMITING CONDITIONS

               Scope and Limiting Conditions
      13.    My analysis was based on documents and information enumerated in Appendix 1 of this
             report and discussed throughout the report and attachments.

      14.    Part of my analysis included the preparation of various valuation analysis, calculations and
             conclusions. All of the valuation work performed in this engagement has been prepared in
             accordance with the business valuation standards of the American Institute of Certified
             Public Accountants (“AICPA”) Statement of Standards for Valuation Services No. 1
             (“SSVS”). Furthermore, all of the valuation analyses and methodologies applied herein are
             consistent with the generally accepted body of knowledge in the area of business valuation.

      IV.    RELEVANT HISTORY OF THE DEBTOR

      15.    On February 11, 2013, Jeffery Siskind (“Siskind”) filed personal Chapter 11 bankruptcy with
             the U.S. Bankruptcy Court in the Southern District of Florida – West Palm Beach Division
             under Case No.: 13-13096-MAM (the “Siskind Chapter 11”). Siskind’s Plan of
             Reorganization was approved on October 22, 2014 and the Siskind Chapter 11 was
             dismissed on June 11, 2018 for failure to comply with required payment of US Trustee fees
             and reporting requirements. During the pendency of the Siskind Chapter 11, Siskind was
             involved in significant business transactions that ultimately led up to the filing of the Debtor’s
             bankruptcy.

      16.    Below is an overview of the Debtor’s business, operations and relevant key events leading
             up to the Petition Date.




GlassRatner Advisory & Capital Group LLC                                                               Page 4
                        Case 18-16248-MAM                  Doc 264        Filed 05/21/20           Page 11 of 51



                 Chance & Anthem, LLC
      17.      Chance was formed as a Limited Liability Company in the State of Florida on October 9,
               2014. Siskind was the sole member and control person. Siskind also served as the primary
               attorney for the Debtor.

      18.      According to Siskind1, the Debtor’s two primary business purposes were to: 1) fund the start-
               up and operation of CannaMED Pharmaceuticals, LLC (“CannaMED”), a medical cannabis
               growing venture located in Hebron, Maryland in which the Debtor held a 70% membership
               interest, described by Siskind as a non-controlling interest, and 2) to renovate a large
               mansion-type home located at 3445 Santa Barbara Drive, Wellington, FL 33144 (the
               “Wellington Home”).

                 CannaMED Pharmaceuticals, LLC
      19.      CannaMED was formed on October 27, 2015 by Siskind, per Maryland corporate search
               records. According to the CannaMED Operating Agreement dated same, Siskind is listed
               as the Managing Member and Managing Director. The Operating Agreement reflects
               ultimate power and authority on all corporate matters resided with the Managing Member.


      20.      CannaMED planned to operate a growing facility in Hebron, Maryland, that included 7.4
               acres of land and a 47,000 sq. ft. production warehouse (the “Hebron Property”). Initially,
               in June 2015, related entity Sovereign entered into an Improved Commercial Sales Contract
               with Machining Technologies Inc. (“Machining Technologies”) to purchase the Hebron
               Property for the sum of $950,000. Sovereign did not close under the terms of the contract,
               but instead entered into a Purchase Option Agreement with Machining Technologies dated
               August 28, 2015. Per section 5.4.4 (Site Financing) of CannaMED’s company business
               plan, CannaMED was the third-party beneficiary of the Purchase Option Contract. Lastly,
               on March 31, 2016, Chance entered into a Commercial Lease with Option to Purchase with
               27120 Ocean Gateway LLC for the use of the Hebron Property.




      1   Source: First Amended Adversary Complaint to Avoid and to Recover Fraudulent Transfers, For Turnover, For An Accounting,
          Substantive Consolidation, Injunctive Relief and for Other Relief – Filed November 1, 2019 (the “Amended Complaint” or Amended
          Adversary Complaint”)




GlassRatner Advisory & Capital Group LLC                                                                                      Page 5
                        Case 18-16248-MAM                   Doc 264         Filed 05/21/20           Page 12 of 51



      21.      In order to operate as a medical cannabis growing company in the state of Maryland,
               CannaMED needed to obtain a grower’s license from the Maryland Medical Cannabis
               Commission (the ”MMCC”). According to the MMCC website, the process of obtaining a
               license requires a potential grower to apply with the MMCC and then go through a two-
               phase approval process. During phase one of the approval process, the potential grower’s
               business plan is evaluated and if preliminarily approved the potential grower moves onto
               phase two, which requires a physical site visit from state officials and approval of growing
               facilities. Upon approval of both phase one and two by MMCC, the potential grower
               becomes a pre-approved grower with the MMCC and the State of Maryland.

      22.      During the initial round of grower license application2, CannaMED was one of 146 potential
               growers to successfully submit an application and supporting business plan (the
               “CannaMED Business Plan”) by the November 6, 2015 deadline3. Per the MMCC, only 15
               grower licenses would be awarded during the inaugural application period.

      23.      The CannaMED Business Plan stated their mission was to” provide medical cannabis
               processors and dispensaries with safe, affordable medical cannabis of consist and
               pharmaceutical-grade.” Their first year objectives were as follows: 4

                   Complete and open the facility consistent with representations made to the
                    Commission, and by first utilizing a preliminary ‘fast start’ which will permit bringing the
                    product to harvest within 5.5 months of licensure;
                   Obtain and train employees who can work in a regulatory environment, and are happy
                    and motivated;
                   Develop and launch a distribution program which permits ample feedback from
                    licensed medical cannabis processors and dispensaries, and based upon
                    recommendations from a Business Board of Advisors; and
                   Devote 5,000 sq. ft. of the facility (on the second floor) and adequate funding to initiate
                    a medical science component, including collaboration with a Scientific Board of
                    Advisors.




      2   Debtor applied during inaugural application period. Subsequent application periods have re-opened for new growers to apply.
      3   MMCC Announcement dated December 21, 2015 re: Revised Scoring Timeline for Grower and Processor License Applications
      4   CannaMED Pharmaceuticals, LLC – Company Business Plan




GlassRatner Advisory & Capital Group LLC                                                                                        Page 6
                  Case 18-16248-MAM           Doc 264     Filed 05/21/20     Page 13 of 51



      24.   The CannaMED Business Plan contemplated three separate stages of build-out projections
            for the Hebron Property. Based on the CannMED Business Plan, the first stage of the build
            out, referred to as the ‘Fast Start’ phase, required capital of approximately $424,000 and
            would take about two and a half months to complete. The second stage required capital of
            approximately $985,000 and would take about six and a half months to complete. The third
            and final stage, referred to as the “full build-out”, required capital of approximately $1.6MM
            and would take about eight and a half months to complete. The CannaMED Business Plan
            indicated that the capital required for the business would be funded by Chance through the
            profits from the Wellington House.

      25.   Included in the CannaMED Business Plan were three separate Profit & Loss projections
            related to each stage of the build out of the Hebron Property. During the first stage,
            CannaMED projected annual revenue of approximately $1.925MM and net profit of
            approximately $87,000. During the second stage, CannaMED projected annual revenue of
            approximately $9.625MM and net profit of approximately $4MM. For the last stage 3, the full
            build-out, CannaMED projected annual revenue of approximately $19.25MM and net profit
            of approximately $9.5MM.

      26.   One December 9, 2016, the MMCC announced 10 growers that were granted Phase One
            license pre-approval and CannaMED was not listed and therefore failed to receive Phase
            one approval.

      27.   On August 15, 2017, CannaMED filed a Complaint for Damages and Injunctive Relief
            against the MMCC with the Circuit Court for Baltimore City (Case No.: 24-C-17-004230)
            claiming damages associated with MMCC’s decision to not grant a license to CannaMED.
            On January 30, 2018, the court granted the Defendant’s Motion to Dismiss, stating there
            was no contractual relationship between the parties and the Complaint failed to state a claim
            upon which relief could be granted. On February 19, 2018, CannMED filed a Motion for
            Reconsideration, which was denied by the court on April 2, 2018. On May 2, 2018,
            CannaMED filed a Notice of Appeal, which was denied by the court on January 9, 2019.
            CannaMED again filed a Motion for Reconsideration on January 22, 2019, but the motion
            was again denied by the court on February 6, 2019. We have not been provided any
            information that CannaMED submitted subsequent applications. We believe that from the
            date CannaMED learned it was not granted the growers license up until the Petition Date,
            CannaMED did not attempt to re-apply for the grower’s license.




GlassRatner Advisory & Capital Group LLC                                                          Page 7
                  Case 18-16248-MAM          Doc 264     Filed 05/21/20     Page 14 of 51



             The Wellington Home
      28.   Pursuant to a deed dated August 25, 2015, the Debtor purchased the Wellington Home for
            $1.25MM. The purchase of the Wellington Home was funded by loans from investors. The
            purpose of this real estate purchase by the Debtor was to renovate the home to sell it for a
            profit. Our financial reconstruction indicate that after purchasing the Wellington Home, the
            Debtor did little renovations, never sold the property as a renovated home and in June of
            2017 the lender foreclosed on the Wellington Home.


      29.   According to an appraisal prepared by Greg Eidson, MAI, CCIM (the “Real Estate
            Appraiser”) of GlassRatner dated February 27, 2020, the Wellington Home had an
            approximate value between $1.2MM and $1.5MM as of December 31, 2015 and December
            31, 2016 (the “Appraisal”).


      30.   The Real Estate Appraiser reviewed the building permits issued to the Debtor in connection
            with the Wellington Home. The Appraisal reflects that the only permit the Debtor ever
            obtained in connection with the Wellington House was a permit to demolish the detached
            garage. As discussed above the Debtor’s business purpose for purchasing the Wellington
            House was to renovate the property and sell the property for a profit but from acquisition
            until the foreclosure sale in June 2017 the Debtor was only permitted to demolish the
            garage.

             The Bankruptcy Filing
      31.   On January 29, 2018, the Debtor filed for voluntary Chapter 7 bankruptcy with the U.S.
            Bankruptcy Court for the District of Maryland. That same day, George W. Liebman was
            appointed as the Chapter 7 Trustee. On March 17, 2018, the 341 Meeting of Creditors was
            held and the Debtor failed to appear.


      32.   On May 24, 2018, an order was approved transferring the venue to the Bankruptcy Court
            for the Southern District of Florida – West Palm Beach Division (Case No.: 18-16248-MAM).
            The next day, on May 25, Robert C. Furr was appoint as the new Chapter 7 Trustee (the
            “Trustee”).




GlassRatner Advisory & Capital Group LLC                                                        Page 8
                   Case 18-16248-MAM        Doc 264     Filed 05/21/20    Page 15 of 51



      33.   Pursuant to the Debtor’s amended bankruptcy schedules A & B [ECF 59], the Debtor listed
            CannaMED with a value of $14MM. The Debtor omitted the Wellington Home from assets
            on its bankruptcy schedules, due to the foreclosure (discussed below in paragraph 94),
            however the Debtor included the debts associated with the Wellington House as liabilities
            on the bankruptcy schedules. According to the Claims Register, eight claims have been
            filed against the Debtor in the total amount of $4,114,896.17, of which $42,500 is claimed
            secured.

      V.    THE NATIONAL, STATE, AND LOCAL ECONOMY

      34.   In preparation of this report, we reviewed and considered the Economic Outlook Update for
            the 4th Quarter of 2016 prepared by Business Valuation Resources, LLC. This report
            provides an overall look at the national economy, summarizing both past performance and
            future predictions.

      35.   The appraisal includes a discussion regarding local Palm Beach County economy.

      VI.    FINANCIAL ANALYSIS OF CHANCE & THE RELATED ENTITIES

      36.   The analysis of any business includes performing a detailed financial analysis. Financial
            analysis is the process of summarizing, synthesizing, comparing and interpreting financial
            data and other relevant information in order to assess a company’s present performance
            and future prospects.




GlassRatner Advisory & Capital Group LLC                                                      Page 9
                   Case 18-16248-MAM         Doc 264     Filed 05/21/20     Page 16 of 51



      37.   To our knowledge, the Debtor and the Related Entities did not prepare any financial
            statements and did not maintain a financial accounting system or ledgers of their financial
            activity for any period. For purposes of this Expert Report, we prepared a reconstruction of
            the Debtors cash activity that was used as the primary basis of our evaluation of assets,
            liabilities, income and expenses. The categorization of the Debtors and Related Entities
            financial activity was based upon the information available to us, including the bankruptcy
            schedules of the Debtor and Jeffrey Siskind, documents turned over to the Trustee, filed
            claims, pleadings, 2004 examinations, etc. The categorization of the financial activity
            including the amounts Due To (payables) and Due From (receivables) was for the purpose
            of evaluating solvency or insolvency only and for no other purpose. Payments made to third
            parties in exchange for no value (or less than equivalent value) may not represent actual
            amounts due from Siskind or others. Additionally, we utilized the claims filed against the
            Debtor and public records for purposes of evaluating assets, liabilities, income and
            expenses for the period of 2014 through 2017 (the “Analyzed Period”).

      38.   Below at Tables 6-1 and 6-2 are the summaries of assets & liabilities and income &
            expenses of the Debtor as a stand-alone entity and Tables 6-3 and 6-4 are the summaries
            of assets & liabilities and income & expenses of the Debtor consolidated with the Related
            Entities.

              Summaries of Assets, Liabilities, Income, and Expenses – Chance & Anthem, LLC
      39.   Table 6-1 summarizes the summary of assets and liabilities prepared for Chance for the
            calendar years 2014 through 2017.




GlassRatner Advisory & Capital Group LLC                                                       Page 10
                           Case 18-16248-MAM        Doc 264          Filed 05/21/20           Page 17 of 51



                                                             Table 6-1

                        Description                     12/31/2014         12/31/2015         12/31/2016         12/31/2017
       ASSETS
        Cash                                        $    735,179.97    $      54,725.05   $         125.48   $         770.15
        3445 Santa Barbara                                      -          1,405,000.00       1,300,000.00                -
        3445 Santa Barbara - Refi                               -                   -             1,815.63                -
        Due to/from David Merrill                               -             22,618.37                -                  -
        Due to/from Fiore                                       -             43,500.00          43,500.00          43,500.00
        Due to/from FLACC                                100,000.00          272,350.00         320,685.95         321,035.95
        Due to/from George Maler                                -                   -                  -                  -
        Due to/from Gibson                                      -                   -                  -               500.00
        Due to/from Jeffrey Siskind                       13,233.88          296,953.51         297,794.91         293,748.91
        Due to/from Jeffrey Siskind - Aircraft                  -            117,000.00         117,091.00         117,091.00
        Due to/from Jeffrey Siskind - Auto                      -             26,500.00                -                  -
        Due to/from OB Real Estate                        15,000.00           22,500.00          37,125.00          37,125.00
        Due to/from Siskind Legal                               -                   -            62,395.00          55,810.20
        Due to/from Siskind Iota                         100,000.00          110,000.00                -                  -
        Due to/from Sovereign Gaming                       1,000.00           56,000.00          60,581.00          60,581.00
        Due to/from Sympatico                                   -                   -             5,132.50           9,442.50
        Due to/from Tanya Siskind                               -                   -            16,500.00          16,500.00
        Due to/from Unknown - Santa Barbara Refi.               -                   -           400,000.00
        Due to/from Volkwein                             193,109.92                 -                  -                  -
        Due to/from Wendy Buckingham                            -                   -            16,200.00          16,200.00
        Due to/from Zokaites                                    -             62,506.00          47,506.00          47,506.00
        In the Weeds                                            -                   -               290.00             290.00
        New Wave Loan                                           -                   -            32,125.00          32,125.00
        Transfers between Chance accounts                       -                   -             9,720.00           9,720.00

       Total Assets                                 $ 1,157,523.77     $ 2,489,652.93     $ 2,768,587.47     $   1,061,945.71

       LIABILITIES
         3445 Santa Barbara                         $            -     $    739,445.74    $    739,445.74    $            -
         3445 Santa Barbara - Refi                               -                 -           500,000.00                 -
         Due to/from Carl Sone & David Fiore                     -          770,000.00         770,000.00          770,000.00
         Due to/from George Maler                                -          190,950.00         199,200.00          204,300.00
         Due to/from M&T Bank                                    -                 -            60,000.00           60,000.00
         Due to/from Richard Neff                                -          500,000.00         500,000.00          500,000.00
         Due to/from Siskind Iota                                -                 -           142,850.00          159,666.00
         Due to/from Sympatico                                   -                 -                  -              2,441.00
         Due to/from Volkwein                           1,157,623.77        539,606.25         539,606.25          539,606.25
         Due to/from Zokaites                                    -                 -                  -              1,560.00
         In the Weeds                                            -                 -            50,000.00           50,000.00
         Sharp Energy                                            -                 -             1,250.00            2,500.00
         Transfers between Chance accounts                       -                 -             9,720.00            9,720.00

       Total Liabilities                                1,157,623.77       2,740,001.99       3,512,071.99       2,299,793.25

       Solvency/Insolvency                          $        (100.00) $ (250,349.06) $ (743,484.52) $ (1,237,847.54)



      40.     With regard to the Debtor’s assets and liabilities summarized in Table 6-1 I noted the
              following:
                      a. The Debtor was over leveraged;
                      b. The Debtor’s liabilities exceed its assets every year;




GlassRatner Advisory & Capital Group LLC                                                                              Page 11
                         Case 18-16248-MAM                        Doc 264           Filed 05/21/20               Page 18 of 51



                        c. The Debtor’s assets consisted of the Wellington home, an interest in CannaMED,
                             and transfers to or for the benefit of Jeffrey Siskind and Related Entities which, as
                             discussed herein, may be uncollectible;
                        d. The Debtors bank activity included numerous indiscriminate transfers to and from
                             Related Entities, which we have been categorized for evaluating solvency/
                             insolvency as amounts Due to/Due from the Related Entities in the summary of
                             assets and liabilities; and
                        e. The Debtor made significant transfers to or for the benefit of Jeffrey Siskind, which
                             we have categorized for evaluating solvency/ insolvency as amounts Due to/Due
                             from Siskind.


      41.      Table 6-2 summarizes the income and expenses for Chance for the calendar years 2014
               through 2017.

                                                                         Table 6-2

                 Description                          12/31/2014            12/31/2015            12/31/2016            12/31/2017           Total
         Income
           Income Received                        $              -      $              -      $              -      $            -      $            -

         Expenses
          Auto Insurance                                        -                    -                 508.69                    -              508.69
          Bank Fees                                          100.00               389.00             2,026.58               1,560.50          4,076.08
                              1
          Cash & Withdrawals                                    -              79,500.00           (46,646.50)            (30,703.20)         2,150.30
          Client Expenses                                       -              41,250.00            (3,500.00)                   -           37,750.00
          Closing Costs                                         -                    -              73,054.26                    -           73,054.26
          Commisions                                            -              17,812.50            18,050.00                    -           35,862.50
          Donations                                             -                    -               1,000.00                    -            1,000.00
          Employee Related                                      -                    -              59,660.65                 100.00         59,760.65
          Gas & auto                                            -                  52.23             1,884.99               2,017.07          3,954.29
          Maintenance                                           -                 378.28            21,135.70               3,001.61         24,515.59
          Meals                                                 -                 357.85             3,666.65               3,049.24          7,073.74
          Miscellaneous                                         -                  40.00             3,957.64               8,186.51         12,184.15
          Office Rent/Mortgage                                  -               3,796.72           185,290.83              22,255.37        211,342.92
          Property Expense                                      -               8,771.90                                    7,899.82         16,671.72
          Travel and Entertainment                              -               1,979.74              7,236.93              4,266.40         13,483.07
          Utilities                                             -                 639.21              2,911.01                159.81          3,710.03

         Total Expenses                                      100.00          154,967.43            330,237.43             21,793.13         507,097.99

         Net Income/(Loss)                        $         (100.00) $ (154,967.43) $ (330,237.43) $                      (21,793.13) $ (507,097.99)

         FOOTNOTES:
        1
            Although Chance & Anthem reflects net cash deposits in years 2016 & 2017, when reviewing the consolidated Related Entities, including
        1
            Siskind IOTA, they reflect net checks to cash and withdrawals of approximately $168K over the four year period.



      42.      With regard to the Debtor’s income and expenses as shown in Table 6-2 I noted the
               following:



GlassRatner Advisory & Capital Group LLC                                                                                                    Page 12
                       Case 18-16248-MAM          Doc 264        Filed 05/21/20             Page 19 of 51



                      a. The Debtor had no income from business operations;
                      b. The Debtors cash activity reflected significant withdrawals and deposits of cash;
                           and
                      c. The Debtor incurred a net loss every year since it had no income and incurred
                           expenses.

                Summaries of Assets, Liabilities, Income, and Expenses – Debtor Consolidated with
                Related Entities
      43.    Table 6-3 summarizes the consolidated summary of assets and liabilities for the Debtor
             combined with the Related Entities for the fiscal years 2014 through 2017.

                                                        Table 6-3
                                                  December 31,       December 31,       December 31,       December 31,
                           Description                2014               2015               2016               2017
       ASSETS
        Cash                                      $     735,595.09   $      59,734.74   $         896.33   $       1,308.29
        3445 Santa Barbara                                     -         1,405,000.00       1,300,000.00                -
        Due to/from David Merrill                              -            22,618.37                -                  -
        Due to/from Fiore                                76,000.00         119,500.00         299,542.65         299,542.65
        Due to/from Gibson                                2,500.00           2,700.00           2,700.00           3,800.00
        Due to/from Jeffrey Siskind                     380,306.34       1,070,555.28       1,285,669.13       1,285,375.18
        Due to/from Jeffrey Siskind - Aircraft           50,462.00         241,128.41         245,150.92         245,150.92
        Due to/from Jeffrey Siskind - Auto                     -            26,500.00                -                  -
        Due to/from OB Real Estate                    1,015,086.25       1,000,000.00       1,000,000.00       1,000,000.00
        Due to/from Tanya Siskind                              -             4,000.00          20,500.00          22,700.00
        Due to/from Unknown - Santa Barb. Refi.                -                  -           400,000.00                -
        Due to/from Wendy Buckingham                           -                  -            16,200.00          16,200.00
        Due to/from William Siskind                      15,192.77          15,325.50          15,325.50          15,325.50
        Due to/from Zokaites                             25,000.00         117,506.00         102,506.00          61,448.40

       Total Assets                               $ 2,300,142.45     $ 4,084,568.30     $ 4,690,306.16     $ 2,950,850.94

       LIABILITIES
         3445 Santa Barbara Mortgages             $            -     $     739,445.74   $     739,445.74   $            -
         3445 Santa Barbara - Mortgage Refi                    -                  -           500,000.00                -
         3485 Lago de Talavera                                 -                  -           271,586.55         271,586.55
         Due to/from Carl Sone & David Fiore                   -           770,000.00         770,000.00         770,000.00
         Due to/from Christopher George               1,911,000.00       1,911,000.00       1,911,000.00       1,911,000.00
         Due to/from George Maler                        76,954.33         271,249.81         288,421.09         292,221.09
         Due to/from M&T Bank                                  -                  -            60,000.00          60,000.00
         Due to/from OB Real Estate                            -            70,986.78          33,071.78          33,071.78
         Due to/from Richard Neff                              -           500,000.00         500,000.00         500,000.00
         Due to/from Siskind Iota                        72,500.00         544,330.00         133,280.00         161,541.00
         Due to/from Volkwein                           904,513.85         479,606.25         479,606.25         479,606.25
         Due to/from William Siskind                        266.40             266.40             266.40             766.40
         In the Weeds                                          -                  -            99,710.00          99,710.00
         Sharp Energy                                          -                  -             1,250.00           3,750.00
         Transfers between Chance accounts                     -                  -             9,720.00                -

       Total Liabilities                          $ 2,965,234.58     $ 5,286,884.98     $ 5,797,357.81     $ 4,583,253.07

       Solvency/Insolvency                        $    (665,092.13) $ (1,202,316.68) $ (1,107,051.65) $ (1,632,402.13)




GlassRatner Advisory & Capital Group LLC                                                                           Page 13
                             Case 18-16248-MAM                          Doc 264                Filed 05/21/20             Page 20 of 51



      44.         With regard to the consolidated summary of assets and liabilities as shown in Table 6-3 I
                  noted the following:
                           a. Similar to the Debtor, the consolidated entities were overleveraged;
                           b. The consolidated entities had liabilities that greatly exceed assets every year; and
                           c. The largest asset consists of amounts Due from Siskind that are likely
                                 uncollectable (as discussed in paragraph 87).


      45.         Table 6-4 summarizes the consolidated summary of income and expenses for the Debtor
                  combined with the Related Entities for the fiscal years 2014 through 2017.

                                                                                Table 6-4
                                                    December 31,           December 31,            December 31,           December 31,
                      Description                       2014                   2015                    2016                   2017                     Total
       Income
         Income Received                           $               -      $                -      $               -      $               -      $               -

       Expenses
        Auto Insurance                                          -                       -                   508.69                 570.77               1,079.46
        Bank Fees                                          1,278.50                  918.00               3,114.88               2,900.50               8,211.88
                            1
        Cash & Withdrawals                               (16,405.92)              29,123.47             (55,170.00)            (27,808.33)            (70,260.78)
        Client Expenses                                    1,234.75               40,640.29              (3,500.00)              1,793.76              40,168.80
        Closing Costs                                           -                       -                73,054.26                                     73,054.26
        Credit Card                                          400.00                     -                      -                      -                   400.00
        Commisions                                           377.98               18,030.50              23,550.00                    -                41,958.48
        Donations                                          2,997.83                6,423.59               3,288.86                    -                12,710.28
        Employee Related                                   4,116.97                6,439.57              61,673.29                 100.00              72,329.83
        Gas & auto                                         6,294.38               16,710.97               5,748.53               2,297.90              31,051.78
        Insurance                                          2,508.24                   10.62                    -                      -                 2,518.86
        Investment in CannaMED                                  -                       -                      -                      -                      -
        Maintenance                                       14,201.72               27,461.59              29,690.48               4,830.66              76,184.45
        Meals                                              9,925.27                7,066.55               7,224.22               4,126.77              28,342.81
        Miscellaneous                                     45,811.42               21,303.48              19,518.27              34,074.12             120,707.29
        Office Rent/Mortgage                             104,244.41               99,357.07             180,403.63              23,790.54             407,795.65
        Property Expense                                  16,370.63               10,294.85              95,651.35              17,878.52             140,195.35
        Taxes                                             (9,320.43)                 363.50                    -                      -                (8,956.93)
        Travel and Entertainment                          13,732.54               25,179.42              16,052.86               4,872.97              59,837.79
        Utilities                                          1,391.85                3,512.73               6,115.21                 977.21              11,997.00

       Total Expenses                                    199,160.14              312,836.20             466,924.53              70,405.39           1,049,326.26

       Net Income/(Loss)                           $    (199,160.14) $          (312,836.20) $         (466,924.53) $          (70,405.39) $ (1,049,326.26)

       FOOTNOTES:
       1
           Related entity Siskind IOTA reflected an additional approximate $238K of net checks to cash and withdrawals that are not included in this consolidation.




      46.         With regard to the consolidated income statement as shown in Table 6-4, I noted the
                  following:
                           a. The cash activity of the consolidated entities reflect no income from operations;




GlassRatner Advisory & Capital Group LLC                                                                                                                  Page 14
                  Case 18-16248-MAM           Doc 264    Filed 05/21/20      Page 21 of 51



                 b. The consolidated activity reflects significant cash activity in the form of cash
                     withdrawals and cash deposits; and
                 c. The consolidated entities incurred a net loss every year since they had no income
                     and incurred expenses.


      47.   In connection with our evaluation of the assets and liabilities we identified and analyzed
            significant indiscriminate transfers between the Debtor, Related Entities and Siskind.
            Although we found no evidence that these transfers were loans and/or were documented
            by promissory notes with stated terms, we assumed that the net amount of the transfers
            between the Debtor, Related Entities and Siskind resulted in the amounts we categorized
            as due to or from asset or liability, for purposes of evaluating solvency/ insolvency. As
            indicated above in Table 6-3, net transfers to or for the benefit of Siskind totaled over
            $430,000 as of December 31, 2014, $1.3 million as of December 31, 2015 and over $1.5
            million as of December 31, 2016 through 2017 and made up approximately 65% of the total
            assets of the Debtor and Related Entities as of December 31, 2017. The majority of net
            transfers to or for the benefit of Siskind were made during the period when Siskind’s
            personal bankruptcy was pending.

             Summary of Financial Analysis – Chance & Anthem, LLC
      48.   Overall, the financial analysis of the Debtor summarized in Tables 6-1 and 6-2 reflect a
            company with no income, expenses primarily related to the Wellington Property and
            CannaMED with net losses, no capital, no earnings, over leveraged, and significant
            indiscriminate transfers between Related Entities and Siskind.

             Summary of Financial Analysis – Debtor Consolidated with Related Entities
      49.   Similar to Chance, the financial analysis of the consolidated companies summarized in
            Tables 6-3 and 6-4 reflect no income, expenses primarily related to the Wellington Property,
            CannaMED and payroll and net losses, no capital, lack of retained earnings, over leveraged
            and significant indiscriminate transfers between the Debtor, Related Entities, and Siskind.




GlassRatner Advisory & Capital Group LLC                                                       Page 15
                     Case 18-16248-MAM          Doc 264    Filed 05/21/20    Page 22 of 51



        VII. FINANCIAL TRACING ANALYSIS AND EVALUATION OF CORPORATE FORMALITIES

               Christopher George
      50.    As discussed in the Amended Adversary Complaint, Christopher George, a Siskind client
             and incarcerated individual, transferred $2MM and his homestead (located at 3485 Lago de
             Talavera, Lake Worth, FL 33467 (“Talavera House”)). The Talavera House was transferred
             via quitclaim deed to the Talavera Trust on or around May 8, 2013 while the $2MM was
             transferred later that same year to the Siskind IOTA account, on or around December 24,
             2013.

      51.    The $2 million from George was deposited into the Siskind IOTA Trust account and then
             approximately $1.9MM was transferred to related entity Sovereign. The flow of funds after
             the $1.9MM transfer to Sovereign is outlined below:

             Two transfers totaling $70,000 to a private membership club;
             Transfer of $1.15MM to FLACC that would be subsequently used to purchase an office
             condominium;
             Withdrawal of $100,000 in cash;
             Acquisition of a mortgage on the Talavera House;
             Purchasing real estate located at 114000 Torchwood Court, Wellington, FL in the name of
             David Fiore and Beacon Acquisition; and
             Transfer of $25,000 in cash to Siskind Legal and a transfer $25,000 in cash to Siskind.

      52.    Table 7-1 below shows a summary flowchart of all the transfers:




GlassRatner Advisory & Capital Group LLC                                                        Page 16
                       Case 18-16248-MAM        Doc 264     Filed 05/21/20     Page 23 of 51



                                                     Table 7-1




                 Carl Stone & Richard Neff
      53.      On or around August 9, 2015, Carl Stone and his associate David Fiore transferred
               $800,000 to Siskind’s trust account. According to Siskind 5, the transfer was for investment
               purposes to renovate and improve the Wellington Home. Siskind allegedly told Stone he
               would record the proper instruments to protect Stone’s security interest in the property, but
               we have seen no such instrument recorded.

      54.      Instead, below is a summary of the flow of funds:

             Transfer $35,000 to related entity FLACC, then FLACC subsequently transferred $30,000
               to Siskind, individually;
             Transfer $750,000 to FLACC and subsequently $725,000 was transferred by FLACC back
               to the Debtor; and
             The remainder of the proceeds totaling $1.121MM were used to purchase the Wellington
               Home.




      5   Source: Amended Adversary Complaint




GlassRatner Advisory & Capital Group LLC                                                           Page 17
                  Case 18-16248-MAM           Doc 264     Filed 05/21/20     Page 24 of 51



      55.   On or around October 6, 2015, Richard Neff transferred $500,000 to Siskind for the same
            purpose of renovating and improving the Wellington Home. Again, Siskind allegedly did not
            record any kind of instrument to protect Neff’s interest. Instead, Siskind transferred $59,000
            from the Debtor to purchase a Mercedes Benz in the name of the Second Siskind Family
            Trust, which he testified that his wife (Tanya Siskind) drove and the remaining balance was
            used to fund the purchase of the Wellington Home.

      56.   Table 7-2 below shows a summary flowchart of all the transfers:

                                                   Table 7-2




GlassRatner Advisory & Capital Group LLC                                                         Page 18
                       Case 18-16248-MAM                Doc 264        Filed 05/21/20          Page 25 of 51



                 Fredrick Volkwein
      57.      According to Siskind6, on or around November 17, 2014, Fredwick Volkwein transferred
               $1,157,623 to the Debtor to be used for investment purposes, the actual flow of funds
               follows:

              Transfer $230,000 to related entity FLACC, then FLACC subsequently transferred
               $188,000 to Siskind, individually and $15,000 to related entity Siskind Legal;
              Transfer $101,500 to Siskind through a series of six separate disbursements;
              Transfer $100,000 to the IOTA Trust account;
              Transfer $58,000 to an entity named “Fenderhooks,” which appears to be Volkwein;
              Transfer $45,000 to George Maler satisfy Maler’s previous debt;
              Transfer $43,500 to Crystal Title and Equity regarding “Fiore” (from the Carl Stone & David
               Fiore transfers discussed above);
              Transfer $26,000 to related entity Sovereign; and
              Utilized $535,109 of Volkwein’s own funds to repay Volkwein for a prior investment.


      58.      Table 7-3 below shows a summary flowchart of all the transfers:

                                                              Table 7-3




      6   Source: Amended Adversary Complaint and Continued 2004 Examination of Jeffrey M. Siskind – December 19, 2019




GlassRatner Advisory & Capital Group LLC                                                                                 Page 19
                  Case 18-16248-MAM          Doc 264     Filed 05/21/20    Page 26 of 51



             Corporate Formalities
      59.   In connection our analysis of Chance & the Related Entities, we noted the below issues
            which summarize our analysis regarding the observance of corporate formalities:

                 a. Each Related Entities was a separate legal entity and other than CannaMED each
                    had its own bank account
                 b. The banking activity of FLACC, Siskind Legal and Sympatico do not reflect activity
                    consistent with their stated corporate purposes
                 c. Siskind was a signatory to the bank accounts of the Chance and the Related
                    Entities and substantially all of the available documents evidencing banking
                    transactions were signed by Siskind
                 d. A substantial portion of the banking activity of Chance and the Related Entities is
                    activity on behalf of Siskind, his family and transfers between the Related Entities
                    and other entities controlled by Siskind
                 e. The banking activity of Chance, the Related Entities and other accounts controlled
                    by Siskind reflect checks made payable to cash, deposits of cash and withdrawals
                    in the total amount of hundreds of thousands of dollars and no registers, ledgers
                    or receipts have been provided that document the use of the funds and purpose
                    or nature of the transactions
                 f.   The banking activity of FLACC reflect numerous debit card transactions that
                      appear to be consumer purchases, presumably on behalf of Siskind or his family
                 g. There are numerous indiscriminate banking transfers between Chance and the
                    Related Entities and also among the Related Entities and we have not been
                    provided any notes, agreements or other documents evidencing the business
                    purpose or terms of the transactions
                 h. Chance and the Related Entities conducted financial transactions on behalf of
                    each other without agreements, ledgers or other documents evidencing the nature
                    and terms of the transactions
                 i.   Chance and the Related Entities did not maintain ledgers or registers of the
                      amounts due to/ due from each entity
                 j.   Siskind maintained what he describes as an “online check register” for Chance,
                      however the check register did not cover the whole time period of Chance’s
                      existence, was not complete, was not accurate, and did not record deposits.
                 k. Other than the “online check register” for Chance, we have not been provided any
                    registers, accounting ledgers or other documents evidencing the nature and
                    business purposes of the financial transactions of Chance and the Related Entities
                 l.   Siskind advised that income tax returns were not filed on behalf of Chance and we
                      have not been provided income tax returns for the Related Entities
                 m. GlassRatner has incurred hundreds of hours to reconstruct the banking activity
                    and analyze the available information in an attempt to understand the financial
                    affairs of Chance and the Related Entities




GlassRatner Advisory & Capital Group LLC                                                       Page 20
                     Case 18-16248-MAM                 Doc 264        Filed 05/21/20          Page 27 of 51



          VIII. VALUATION ANALYSIS

      60.    As part of the assignment, I performed a valuation of Chance as of the Valuation Dates,
             which included:

                    a. An analysis of the transfers to/ from the Related Entities and Siskind;

                    b. an analysis of CannaMED, the efforts and failure to obtain a grower’s license from
                         the MMCC; and

                    c. the review of an appraisal of the Wellington Home.

               Valuation Parameters (Standard of Value and Premise of Value)
      61.    The Standard of Value typically applied in a valuation assignment is “Fair Market Value,”
             which is defined as:

                         The price, expressed in terms of cash equivalents, at which the property
                         would change hands between a hypothetical willing and able buyer and a
                         hypothetical willing and able seller, acting at arm’s length in an open and
                         unrestricted market, when neither is under compulsion to buy or sell and
                         when both have reasonable knowledge of the relevant facts. 7

      62.    The Premise of Value is the overall assumption regarding the most likely future business
             circumstances for the company being valued; for example, going concern or in liquidation. 8

      63.    I performed this valuation analysis based on the going concern premise of value because
             Chance, as a stand-alone entity, was a going concern operating company as of the
             Valuation Dates.

               Related Entities and other involved entities
      64.    In connection with the evaluation of solvency/ insolvency of Chance and Related Entities
             combined we also evaluated the value of the Related Entities.




      7
        International Glossary of Business Valuation Terms adopted by the ASA, AICPA and other standard setting business valuation
         professional associations.
      8
        Shannon P. Pratt “Valuing A Business: The Analysis and Appraisal of Closely Held Companies” Fifth Edition, p. 41.




GlassRatner Advisory & Capital Group LLC                                                                               Page 21
                       Case 18-16248-MAM         Doc 264     Filed 05/21/20     Page 28 of 51



      65.      According to Florida’s Division of Corporations9 (“Sunbiz”), Florida’s Association of
               Community Banks and Credit Unions, Inc. (“FLACC”) was formed on October 25, 2012 as
               a not for profit and filed for Administrative Dissolution on September 22, 2017. Siskind is
               reflected as the Registered Agent and Director. According to Siskind, this entity provided
               services to community banks and credit unions. Based on the bank cash activity, FLACC
               did not receive income for performing services to customers and in fact the majority of the
               cash activity related to significant transfers to and from other Siskind controlled companies.

      66.      According to Sunbiz, Siskind Legal Services, LLC (“Siskind Legal”) was formed on
               December 23, 2004 and filed for Administrative Dissolution on September 22, 2017. Siskind
               is listed as the Registered Agent and Manager. According to Siskind, this entity was
               occasionally used as a vehicle for Siskind to practice law. Based on the banking activity
               this entity had significant transfers to and from other Siskind controlled companies.
               Additionally, much of the banking activity seems to be to or for the benefit of Siskind
               personally.

      67.      According Sunbiz, Sympatico Equine Rescue, Inc. (“Sympatico”) was formed on February
               6, 2013 and filed for Administrative Dissolution on September 27, 2019. Siskind is reflected
               as the Registered Agent and President. According to Siskind, this entity is a charity in West
               Palm Beach, Florida. Based on the banking activity there do not appear to be donations or
               charity related expenses. The majority of the banking activity is related to significant
               transfers to and from other Siskind controlled companies. Additionally, much of the banking
               activity seems to be to or for the benefit of Siskind personally. The banking activity reflect
               debit card transactions that appear to be consumer purchases for the benefit of Siskind or
               Siskind’s family members.




      9
          www.sunbiz.org




GlassRatner Advisory & Capital Group LLC                                                            Page 22
                       Case 18-16248-MAM                Doc 264        Filed 05/21/20          Page 29 of 51



      68.      According to Sunbiz, Sovereign Gaming & Entertainment, LLC (“Sovereign”) was formed on
               February 3, 2014 and is currently listed as “Inactive” and “Pending Reinstatement” as of
               February 21, 2020.           William Siskind, Siskind’s deceased father, is reflected as the
               Registered Agent and Manager. The Amended Complaint alleges that Siskind controls this
               entity as a nominee of his father. It is unclear as to what goods or services this entity was
               to provide. In reviewing the reconstructed bank activity, it appears Sovereign did not provide
               goods or service but reflects extensive intercompany activity with other Siskind controlled
               companies. Additionally, much of the banking activity seems to be to or for the benefit of
               Siskind personally or his family.

      69.      Additionally, as mentioned in Section IV, Sovereign entered into a Purchase Option
               Agreement for the Hebron Property that was to be used in the CannaMED venture.
               CannaMED was to be the third-party beneficiary of Chance & Anthem’s assignment of this
               Purchase Option Contract entered into by Sovereign.10 We have found no records reflecting
               that Sovereign had any interest in CannaMED or has a business purpose related to
               CannaMED.

      70.      In conclusion, in regards to the Related Entities, we assumed these were going concern
               entities for valuation purposes, but many of them seem to lack a legitimate business purpose
               or do not seem to operate consistent their stated business purpose.

                 Valuation Approaches
      71.      There are numerous techniques and approaches to determine the value of an ongoing
               business enterprise. Generally, there are three traditional approaches to value a business
               interest or asset:
                      a. The Asset Approach,
                      b. The Income Approach, and
                      c. The Market Approach.




      10   CannaMED Pharmaceuticals, LLC – Company Business Plan – Section 5.4.4 (Site Financing)




GlassRatner Advisory & Capital Group LLC                                                                       Page 23
                  Case 18-16248-MAM           Doc 264     Filed 05/21/20      Page 30 of 51



      72.   Within these approaches, valuation analysts will use one or more methods when valuing a
            business and/or its ownership interests. The objective of using more than one approach or
            method (if applicable) allows the appraiser to view the target company from different
            perspectives to form an opinion as to the value conclusion. The method or methods
            selected for each valuation will depend upon the appraiser’s judgment and experience with
            similar valuations and upon the quantity and quality of available financial, operational and
            industry data.

      73.   The generally accepted business valuation approaches and accompanying methodologies
            we considered are discussed briefly below.

             The Asset Approach
      74.   The underlying Asset or Cost Approach establishes value by netting the fair market value of
            assets and liabilities to determine the net asset value or net worth of the business. The
            value of all of the target company’s assets are discretely determined and accumulated.
            Therefore, this valuation approach requires a discrete valuation of all of the assets of a
            company, where the appraiser examines the current cost to purchase or replace each asset.

      75.   This valuation approach is typically applied for asset heavy or capital intensive businesses,
            real estate or security holding companies.         Asset value also constitutes the price
            determinant of corporate worth where operations have historically been unprofitable,
            unstable, or earnings are marginal in relation to invested capital. In the case of a company
            that does not possess sufficient earnings potential or cash flow to warrant treatment as a
            going concern, assets can be stated at their liquidation values less a provision for disposal
            costs and taxes that might arise from their liquidation. On the other hand, in situations where
            there are earnings or potential earnings, the business should be considered a going concern
            and its value should be calculated with reference to its earnings or earnings potential as
            opposed to the value of the assets.




GlassRatner Advisory & Capital Group LLC                                                          Page 24
                       Case 18-16248-MAM                    Doc 264          Filed 05/21/20            Page 31 of 51



                The Income Approach
      76.    The application of the Income Approach establishes value by means that capitalize or
             discount future anticipated benefits, such as cash flows or earnings, by a discount or
             capitalization rate.11 Capitalization and discount rates are developed to reflect market rate
             of return expectations, as well as the relative risk of the investment. This approach is often
             used to determine the value of a going-concern business whose value is aligned with its
             ability to generate future earnings and/or cash flows. Valuations under this approach are
             typically performed through the use of the Discounted Cash Flow (“DCF”) Method or a
             Capitalization of earnings method.

      77.    Capitalization of earnings method is most appropriate for mature businesses with level
             income streams versus the discounting which is more appropriate for businesses with
             varying levels of income in the future.

      78.    The Capitalized Earnings Method normalizes current after-tax cash flows to represent
             expected future earnings and divides that by a capitalization rate to arrive at a value
             indication.

      79.    The Excess Earnings Method is a hybrid of the Asset Approach and Income Approach in
             that it considers the value of the assets as well as the expected future cash flows. The
             process of valuing a business utilizing the Excess Earnings Method involves estimating the
             company’s net tangible asset values and applying a reasonable rate of return to identify the
             earning related to the net tangible assets. Once the earnings attributable to the net tangible
             assets are identified they are subtracted from the earnings to arrive at the “excess” earnings
             to be capitalized to determine the amount of “goodwill.” The goodwill is added to the net
             tangible assets to arrive at the value of the assets.

                The Market Approach
      80.    The Market Approach is a relative valuation approach that assesses a company’s value by
             comparing the company being valued to the market price of similar companies at the
             valuation date or the historical sales price of similar companies that have been sold. There
             are two primary methods to apply the Market Approach:



      11
        Typically, a capitalization rate is a rate of return used to convert a single period income into a value, and a discount rate is a rate
       applied to a series of future income amounts to convert them into one value. The inverse of the capitalization rate is a multiple of
       cash flow.




GlassRatner Advisory & Capital Group LLC                                                                                          Page 25
                  Case 18-16248-MAM           Doc 264     Filed 05/21/20    Page 32 of 51



                 a. The “Guideline Public Company Method” where the value of a business enterprise
                       is determined by comparing the target company to publicly-traded guideline
                       companies in the same or similar lines of business. The guideline firms are also
                       referred to as peers or peer companies (“Peers” or “Peer Companies”).

                 b. The “Mergers and Acquisitions (“M&A”) Transaction Method” or “Transactions
                       Method” where the value of a business is determined by comparing the target
                       company to actual M&A sales transactions involving both publicly-traded and
                       privately-held companies in the same industry sector as that target company.


             Valuation Approach – Chance & Anthem, LLC
      81.   The only assets of the Debtor, other than the transfers we categorized as amounts Due to/
            Due from Siskind, Related Entities and third parties, were the interest in CannaMED and
            the Wellington Home. For the Wellington Home and the amounts we categorized as Due
            to/Due from, we utilized the Net Asset Approach. We obtained an appraisal prepared by
            Greg Eidson, MAI, CCIM that estimated the value of the Wellington Home between $1.2MM
            and $1.5MM. For the Debtor’s interest in CannaMED, we also evaluated the income
            approach combined with a probability analysis, as discussed below in paragraphs 81 to 86.

             Income Approach – Capitalization of Earnings (CannaMED)
      82.   As previously discussed in Section IV, CannaMED prepared a business plan that contained
            three stages of build-out projections and corresponding three stages of profit & loss
            projections. Their initial build-out phase, named ‘Fast Start’, would provide CannaMED with
            their initial ramp-up period. The CannaMED Business Plan estimates capital requirements
            of approximately $424,000 and a time period of about two and half months to complete.
            Additionally, after the initial build out, CannaMED would continue with Phases 1, 2, and 3
            (Phase 3 being the final phase), which would require an additional $2.585MM in capital and
            take about 15 months to complete. The CannaMED Business Plan indicated that the capital
            required to fund the build out would come from the profit related to the Wellington House.
            As discussed above in Section IV, the Debtor did little renovations to the Wellington House
            and also refinanced the property in 2016, and then the property was foreclosed upon in June
            of 2017.




GlassRatner Advisory & Capital Group LLC                                                       Page 26
                  Case 18-16248-MAM           Doc 264     Filed 05/21/20     Page 33 of 51



      83.   The CannaMED Business Plan profit & loss projections for each phase of the build-out
            indicate an estimated annual revenue of approximately $1.925MM and net profit of
            approximately $87,000 during the Fast Start. After Phases 1, 2, & 3 and the Full build-out
            was completed, they projected an annual revenue of approximately $19.25MM and net profit
            of approximately $9.5MM.

      84.   The CannaMED Business Plan assumes that CannaMED would obtain the license
            necessary to operate as a grower in Maryland, which assumption is the key to the entire
            business plan. Obtaining a grower’s license from MMCC is not guaranteed and was
            contingent upon the scoring by the MMCC of the business plan submitted as compared to
            the other business plans submitted by the additional 146 applicants who were all trying to
            obtain one of the fifteen grower licenses available.

      85.   In connection with evaluating the value of the Debtor’s interest in CannaMED we evaluated
            the probability of CannaMED obtaining one of the fifteen grower licenses from MMC, which
            licenses were being sought by 146 other applicants. In evaluating the probability, we
            considered the CannaMED Business Plan that required capital in the amount of $3MM to
            do a buildout, which capital was expected to come from a house in Wellington Florida.
            Additionally, we considered that the managing member of CannaMED was an individual in
            his own Chapter 11 Bankruptcy.        Based on our evaluation, it is our opinion that the
            probability of CannaMED obtaining one of the fifteen grower licenses was very low given
            the fact that there were 145 other applicants, the source of the capital indicated in the
            CannaMED Business Plan, and that the managing member of the applicant was an
            individual Chapter 11 Debtor.

      86.   In connection with evaluating the Debtor’s interest in CannaMED, we also considered the
            probability that the Debtor had sufficient capital and would overcome the business and
            litigation risks to be able fund the build out to allow CannaMED to realize operations and the
            projected revenue and earnings. Given the limited available capital, risk of litigation from
            investors & Chris George, Chapter 11 bankruptcy of Siskind and other business risks, it is
            our opinion is that is very unlikely that Chance would be awarded a license, fulfill the
            requirements of the build out, become operational and operate profitability as outlined in the
            business plan given all the risks facing Chance and Siskind.




GlassRatner Advisory & Capital Group LLC                                                         Page 27
                     Case 18-16248-MAM           Doc 264      Filed 05/21/20      Page 34 of 51



      87.     We also considered that although the Debtor held a 70% ownership interest in CannaMED,
              according to Siskind, the Debtor had no voting or control rights. In our opinion, a hypothetical
              willing buyer would place a significant discount on this 70% ownership interest due to the
              lack of voting rights and control, particularly for such a large interest.

                Valuation Approach – Debtor Consolidated with Related Entities
      88.     Similar to the Debtor, as evidenced in the banking cash activity, the Debtor and the Related
              Entities have no income and the only assets were the Wellington Home, interest in
              CannaMED, and amounts we characterized as due from Siskind, a Chapter 11 Debtor. As
              discussed earlier in Section VII, most of the Related Entities were not active operating
              companies. Additionally, in regards to the multitude of significant indiscriminate transfers
              between the Debtor and the Related Entities, we have found no records evidencing the
              terms of the transfers between the entities such as promissory notes with stated repayment
              terms, interest rate, security agreements and maturity date. As discussed previously in
              Section VII, Siskind utilized a portion of the loans and investor proceeds of these entities to
              fund his personal lifestyle. Further we evaluated the monthly operating reports and periodic
              reports regarding value, operations and profitability of entities in Siskind’s Chapter 11.

              In evaluating the collectability of the $1M amount Due from OB Real Estate, we reviewed
              the equity in the Trump Office Suite property. We found it was encumbered with
              indebtedness to George Maler and others in the amount of $350,000 as of December 31,
              2014 and then the debt increased to $750,000 as of December 31, 2015.

              Based on our analysis we have determined that it is likely that the amounts we categorized
              as Due to the Debtor and Due from Siskind and Related Entities are uncollectible. Due to
              the lack of income and earnings of the Related Entities, we utilized the Net Asset Approach
              in connection with valuing Chance and the Related Entities. For Chance, see the above
              discussion in paragraph 80.

        IX.    SOLVENCY ANALYSIS OF CHANCE & THE RELATED ENTITIES

      89.     In connection with the adversary proceedings in this matter, I was asked to determine
              whether the Debtor (and the Debtor consolidated with the Related Entities) was solvent or
              insolvent during the four year prior to the bankruptcy filing date. Solvency is analyzed by
              determining if, among other factors, the Debtor:




GlassRatner Advisory & Capital Group LLC                                                             Page 28
                      Case 18-16248-MAM                  Doc 264          Filed 05/21/20          Page 35 of 51



                       a. was insolvent on the date that such transfer was made or such obligation was
                            incurred, or became insolvent as a result of such transfer or obligation;

                       b. was engaged in business or a transaction, or was about to engage in business
                            or a transaction, for which any property remaining with the debtor represented
                            an unreasonably small capital; or

                       c. Incurred, intended to incur, or believed that the debtor would incur, debts that
                            would be beyond the debtor’s ability to pay as such debts matured.

      90.    In order to determine whether Chance was solvent or insolvent, I performed three tests
             related to the factors described in the previous paragraph: the Balance Sheet Test, the
             Capital Adequacy Test, and the Cash Flow Test.12

                Balance Sheet Test
      91.    A company's solvency or insolvency can be measured by performing an analysis commonly
             referred to as the Balance Sheet Test, pursuant to which a debtor is insolvent when the sum
             of its debts is greater than all of its property “at a fair valuation.” It is generally accepted that
             “at a fair valuation” for the purpose of a Balance Sheet Test means Fair Market Value. My
             valuation analysis presented in Section VII above calculated the Fair Market Value of the
             Company. I therefore utilized this valuation analysis in performing the Balance Sheet Test.

      92.    As indicated above, it is my opinion that beginning as of December 31, 2014, Chance was
             insolvent, and continued to be insolvent at each Valuation Date and through the bankruptcy
             filing date under the Balance Sheet Test.

      93.    Additionally, it is my opinion that beginning as of the December 31, 2014, Chance
             consolidated with the Related entities was also insolvent, and continued to be insolvent at
             each Valuation Date and through the bankruptcy filing date under the Balance Sheet Test.




      12Based on Latham & Watkins presentation “Insolvency” by Christopher Harris dated 5/10/12, there are generally three tests used to
      determine whether an entity is insolvent, Balance Sheet Test, Cash Flow Test, and Adequate Capital Test.




GlassRatner Advisory & Capital Group LLC                                                                                    Page 29
                      Case 18-16248-MAM                    Doc 264         Filed 05/21/20           Page 36 of 51



                Cash Flow Test13
      94.    The Cash Flow Test assesses whether a company can meet its operating and debt service
             obligations as they come due. Sources of cash include (a) cash flow generated by
             operations and (b) additional borrowing capacity, if any. In addition to operating expenses,
             cash needs include (a) capital expenditures required for the future operations of the
             business, (b) interest on outstanding debt, and (c) repayment of debt principal. The Cash
             Flow Test should also consider whether the subject company will be able to repay or
             refinance existing debt upon maturity.

      95.    The Debtor had no income. The sources of receipt were loans, deposits from investors,
             deposit from Chris George and refinancing or mortgages taken on properties. In regards to
             the Debtor’s primary asset the Wellington Home, New Wave lenders filed a Complaint for
             Mortgage Foreclosure and Damages on November 8, 2016 in the Circuit Court of Palm
             Beach County (Case No.: 2016-CA-012543). On June 12, 2017, the Wellington Home was
             foreclosed upon. Had CannaMED obtained a license, it would have required substantial
             capital to fund the build out.

                Capital Adequacy Test14
      96.    In addition, I analyzed the adequacy of Chance’s capital as of the Valuation Dates. Chance
             did not have sufficient cash flow to meet its obligations as they became due. The Capital
             Adequacy Test assesses solvency by evaluating an entities ability to meet its obligations as
             they become due while staying within its financial covenants.

      97.    As discussed above, we evaluated the Balance Sheet Test and Cash Flow Test, which
             indicated Chance’s liabilities exceeded its assets and it did not have sufficient cash flow to
             meet its obligations as they became due.




      13 Based on Willamette Management Associates, Proving or Contesting Debtor Insolvency Under the Balance Sheet Test, by Robert
      F. Reilly, evidence used to determine insolvency includes, among other things, capital adequacy test documents and data including,
      cash balance restrictive covenants, details of all working capital account balances, operating budgets, prior year operating budgets,
      short term capital expenditure commitments.
      14 Based on Willamette Management Associates, Proving or Contesting Debtor Insolvency Under the Balance Sheet Test, by Robert
      F. Reilly, evidence used to determine insolvency includes, among other things, cash flow test documents and data, including cash
      balance restrictive covenants, lease repayment schedules, debt repayment schedule, debt covenants and restrictions, debt capacity
      available, capital expenditures and other uses of cash, asset sales and other sources of cash and intercompany debt obligations.




GlassRatner Advisory & Capital Group LLC                                                                                       Page 30
                   Case 18-16248-MAM          Doc 264      Filed 05/21/20     Page 37 of 51



             Solvency Test Conclusion
      98.   Based on the solvency analyses discussed above, it is my opinion that Chance was
            insolvent as of the Valuation Dates because (a) the Company’s assets were worth less than
            its liabilities, (b) the Company was inadequately capitalized, and (c) the Company would not
            be able to meet its debt obligations as they matured.

      99.   Additionally, based on the solvency analysis discussed above, it is my opinion that the
            Debtor consolidated with the Related Entities was insolvent for the same reasons stated in
            the above paragraph.

      X.    SUMMARY CONCLUSION

      100. Based on my detailed analysis of the financial and other information cited in this report, my
            past experience and my training, it is my opinion that both Chance, as a stand-alone entity,
            and Chance consolidated with the Related Entities was insolvent, inadequately capitalized,
            was not able to meet its debt obligations, and was unable to manage the various business
            challenges that it faced by December of 2014 and beyond and through the Petition Date.

      XI.   ALAN BARBEE PROFESSIONAL BACKGROUND

      101. I am a Principal with GlassRatner Advisory & Capital Group LLC. I am a Certified Public
            Accountant (“CPA”) licensed in the State of Florida. In addition, I am Accredited in Business
            Valuation (“ABV”) by the American Institute of Certified Public Accountants (AICPA). I have
            consistently equaled, or exceeded, the continuing professional education requirements for
            my areas of specialty and related professional designations.

      102. I have over twenty-five years of experience in financial advisory services in the areas of
            forensic and general accounting, including investigation of financial and accounting matters,
            corporate investigations, calculating economic damages, valuation, financial fraud
            investigations, financial consulting, insolvency matters, and litigation support.

      103. I have testified as an expert at trial, mediation, arbitration and depositions on numerous
            occasions on behalf of plaintiffs and defendants.




GlassRatner Advisory & Capital Group LLC                                                        Page 31
Case 18-16248-MAM   Doc 264   Filed 05/21/20   Page 38 of 51
                  Case 18-16248-MAM        Doc 264   Filed 05/21/20   Page 39 of 51




                                              APPENDIX 1
                                       DOCUMENTS CONSIDERED




GlassRatner Advisory & Capital Group LLC                                              Page 33
                       Case 18-16248-MAM                   Doc 264          Filed 05/21/20           Page 40 of 51
                                                                                                                     Appendix 1 - Docs Considered



Chance & Anthem, LLC (Case No.: 18-16248-MAM)
Documents Considered
Appendix 1

  Item
   No.                                                                 Documents Considered
     1   Chance & Anthem, LLC - Monthly Bank Statements & Check Copies - Chase xx1866 - October 2015 to June 2018
     2   Siskind Legal - Monthly Bank Statements & Check Copies - Chase xx0683 - September 2013 to August 2018
     3   Jeffrey Siskind Personal DIP - Monthly Bank Statements & Check Copies - Chase xx2061 - September 2013 to August 2018
     4   Sympatico Equine Rescue, Inc. - Monthly Bank Statements & Check Copies - Chase xx3506 - February 2013 to August 2018
     5   Florida Association of Community Banks - Monthly Bank Statements & Check Copies - Chase xx6890 - January 2013 to July 2018
     6   Chance & Anthem, LLC - Monthly Bank Statements & Check Copies - Suntrust xx6688 - November 2014 to February 2017
     7   Sovereign Gaming & Entertainment LLC - Monthly Bank Statements & Check Copies - Suntrust xx1472 - January 2013 to January 2017
     8   Siskind Legal Services- Check Copies - PNC Bank xx7373 - July 2017 to July 2018
     9   OB Real Estate Holdings 1732, LLC - Monthly Bank Statements & Check Copies - Suntrust xx1451 - April 2014 to June 2017
    10   Siskind Legal Services, LLC - Monthly Bank Statements & Check Copies - Suntrust xx9840 - January 2013 to March 2013
    11   Siskind Legal Services, LLC (Escrow) - Monthly Bank Statements & Check Copies - Suntrust xx3254 - January 2013 to March 2013
    12   Tanya Siskind - Monthly Bank Statements - Suntrust xx1505 - March 2015 to June 2018
    13   Tanya Siskind - Monthly Bank Statements & Check Copies - Suntrust xx7764 - February 2013 to August 2018
    14   William & Jeffrey Siskind - Monthly Bank Statements & Check Copies - Wells Fargo xx1063 - May 2018 to July 2018
    15   Samantha & Tanya Siskind - Monthly Bank Statements - Wells Fargo xx1549 - November 2015 to July 2018
    16   Jack & Tanya Siskind - Monthly Bank Statements - Wells Fargo xx4415 - July 2018
    17   Samantha & Tanya Siskind - Monthly Bank Statements - Wells Fargo xx7382 - November 2015 to March 2016
    18   Jack & Tanya Siskind - Monthly Bank Statements - Wells Fargo xx7516 - December 2015 to June 2016
    19   Tanya Siskind - Monthly Bank Statements & Check Copies - Wells Fargo xx8067 - February 2013 to July 2018
    20   Jack & Tanya Siskind - Monthly Bank Statements - Wells Fargo xx8423 - December 2015 to April 2017
    21   Tanya Siskind - Monthly Bank Statements - Wells Fargo xx8850 - January 2013 to July 2018
    22   Tanya Siskind Campaign Account - Monthly Bank Statements & Check Copies - Wells Fargo xx9229 - August 2017 to June 2018
    23   Siskind IOTA Attorney Trust Account - Monthly Bank Statements & Check Copies - Wells Fargo xx9721 - January 2013 to July 2018
    24   Chapter 11 Monthly Operating Reports - Jeffrey Siskind - February 2013 to December 2017
    25   Warranty Deed - 11400 Torchwood Acquisition by Beacon & Fiore - February 25, 2014
    26   Warranty Deed - 11400 Torchwood Sale by Beacon & Fiore - June 24, 2014
    27   Assignment of Mortgage - Talavera property - August 23, 2017
    28   Late Rent Letters to J. Siskind re: rent at Hebron, MD property
    29   Rental Agreement for Hebron, MD property dated March 31, 2016
    30   Complaint for Damages filed by CannaMED against Maryland Medical Cannabis Commission - August 15, 2017
    31   Motion to Dismiss Compaint against MMCC - October 30, 2017
    32   Order dismissing Complaint against MMCC - January 30, 2018
    33   Motion for Reconsideration of Complaint against MMCC - February 19, 2018
    34   Order Denying Motion for Reconsideration of Complaint against MMCC - April 2, 2018
    35   Notice of Appeal filed by CannaMED - May 1, 2018
    36   Cross Creek- Assignment of Mortgage from Maler - December 2, 2015
    37   Cross Creek- Assignment of Mortgage to Zokaites - October 12, 2017
    38   Cross Creek- Mohammed foreclosure complaint
    39   Cross Creek- Notice of Lis Pendens
    40   Deed between Sovereign and Talavera Trust - January 9, 2015
    41   Indemnity Mortgage - Talavera Trust - February 6, 2014
    42   Lis Pendens - Talavera trust - November 14, 2014
    43   Assignment of Second Mortgage - Talavera property - July 19, 2016
    44   Santa Barbara- ABK Mortgage
    45   Santa Barbara deed from Chase - August 25, 2015
    46   Santa Barbara- Foreclosure Deed - June 12, 2017
    47   Santa Barbara- New Wave foreclosure complaint
    48   Santa Barbara- New Wave Mortgage - November 12, 2015
    49   Siskind resignation from OB Real Estate
    50   Talavera Assignment of Mortgage - February 6, 2014
    51   Talavera QuitClaim Deed - May 8, 2013
    52   Tatarow Complaint for Foreclosure
    53   Tatarow mortgage - February 25, 2016
    54   Trump- Certificate of Title to OB Holdings
    55   Trump- Mortgage Deed to Maler
    56   Trump- Mortgage Modification Agreement with Maler Lenders - November 28, 2014
    57   Trump- Sale of property by Zokaites - January 31, 2018
    58   Trump- Second Mtge Modification Agreement with Maler Lenders - March 20, 2015
    59   Trump- Third Mtge Modification Agreement with Maler Lenders - September 20, 2015
    60   Trump- TP5 Deed - May 17, 2013
    61   CannaMED Operating Agreement
    62   CannaMED Company Business Plan prepared for MMCC
    63   2004 Examination of Jeffrey Siskind with corresponding exhibits - December 19, 2019
    64   Purchase Option Agreement with Machining Technologies dated 08.28.2015 - Hebron Property
    65   Purchase Option Agreement with 27120 Ocean Gateway dated 03.31.2016 - Hebron Property
    66   Case Information Listing from Circuit Court for Baltimore City-Civil System - CannaMED v. MMCC
    67   Appraisal of 3445 Wellington property prepared by Greg Eidson




GlassRatner Advisory & Capital Group, LLC                                                                                                 Page 1 of 2
                       Case 18-16248-MAM                      Doc 264          Filed 05/21/20             Page 41 of 51
                                                                                                                          Appendix 1 - Docs Considered



Chance & Anthem, LLC (Case No.: 18-16248-MAM)
Documents Considered
Appendix 1

  Item
   No.                                                              Documents Considered
    68   Economic Outlook Update - Q4 2016 - Business Valuation Resources, LLC
    69   Maryland.gov Business Search - Cucanna Pharamacueticals (CannaMED Pharmacueticals, LLC)
    70   Maryland Medical Cannabis Commission (MMCC) - Announcement December 21, 2015 - Revised Scoring Timeline for Applications
    71   Maryland Medical Cannabis Commission (MMCC) - Announcement December 9, 2016 - License Pre-Approvals
    72   Maryland Medical Cannabis Commission (MMCC) - FAQ as of February 21 ,2020 - How will growers be licensed?
    73   Florida Division of Corporations (Sunbiz.org) - Company Search - Florida's Association of Community Banks and Credit Unions, Inc. (FLACC)
    74   Florida Division of Corporations (Sunbiz.org) - Company Search - OB Real Estate Holdings 1732, LLC
    75   Florida Division of Corporations (Sunbiz.org) - Company Search - Siskind Legal Services, LLC
    76   Florida Division of Corporations (Sunbiz.org) - Company Search - Sovereign Gaming & Entertainment, LLC
    77   Florida Division of Corporations (Sunbiz.org) - Company Search - Sympatico Equine Rescue, Inc.
    78   Florida Division of Corporations (Sunbiz.org) - Company Search - Wellington 3445, LP
    79   Washington Post article dated September 8, 2019 - A bigger crop: Why Maryland's medical pot growers are adding more plants
    80   Palm Beach Post article dated August 7, 2019 - Wellington attorney Siskind defrauded investors of millions, bankruptcy trustee claims




GlassRatner Advisory & Capital Group, LLC                                                                                                    Page 2 of 2
                  Case 18-16248-MAM        Doc 264   Filed 05/21/20   Page 42 of 51



                                              APPENDIX 2
                                   BARBEE CV AND PRIOR TESTIMONY




GlassRatner Advisory & Capital Group LLC                                              Page 34
                                   Case 18-16248-MAM                           Doc 264             Filed 05/21/20   Page 43 of 51
   Biography:
   Biography:
   Name, Designations
   ALAN
   Title R. BARBEE - CPA, ABV
   PRINCIPAL

                                           Alan Barbee is a Principal of GlassRatner and part of the Florida leadership team.
                                           Prior to joining GlassRatner in 2014, he was the partner in charge of Marcum, LLP’s
                                           Florida Advisory Services Division; prior to that from 1991 to 2007 he worked at
                                           Barbee & Associates, Inc a well respected boutique Insolvency and Forensic
                                           Accounting Practice in Florida. He led Barbee & Associates from 2000 to 2007.
                                           Mr. Barbee has over 25 years experience providing forensic accounting and litigation
                                           support services primarily concentrated in the areas of fraud investigation,
                                           quantification of economic damages, bankruptcy and insolvency consulting and
Contact:                                   business valuation. Additionally, Mr. Barbee has extensive experience providing
561.657.4891
abarbee@glassratner.com
                                           business management and advisory services related to businesses in a wide range
vCard                                      of different industries.

Industries                                 Mr. Barbee has been retained by numerous attorneys, secured lenders, business
Automotive
Healthcare
                                           organizations, Bankruptcy Trustees, court appointed Receivers and other fiduciaries to
Real Estate                                provide services that include forensic review and reconstruction of books and records,
Restaurant                                 investigation of investment fraud and Ponzi schemes, identification of concealed assets
Specialties                                and complex asset tracing, analysis of avoidable transfers, evaluation of technical tax
Bankruptcy Proceedings                     issues and business valuation in connection with litigation, estate/gift taxation and
Damages/Lost Profit Analysis               financial statement audits.
Expert Witness
Fiduciary Services
Forensic Accounting                        Alan has extensive litigation support experience that includes both expert witness
Fraud Investigation
Litigation Support
                                           and consulting assignments. Mr. Barbee has rendered numerous expert opinions in
Ponzi Schemes                              connectionwithcommercialeconomicdamagecalculations,determinationofsolvency/
Solvency Opinions                          insolvency and valuation issues. Mr. Barbee has also provided expert witness consulting
Valuation
                                           services for numerous mediations and settlement conferences. Alan has also served
                                           as a court appointed fiduciary relating to matters involving administration of assets,
                                           resolution of litigation and claims adjudication.

                                           Mr. Barbee has performed consulting and valuation services for Nations Credit,
                                           SunTrust Bank, Colonial Bank, and Bank of America related to distressed properties
                                           and troubled loans. He has also performed engagements for the Securities and Exchange
                                           Commission and Commodity Futures Trade Commission to name a few of his clients.

                                           Mr. Barbee is a licensed Certified Public Accountant (CPA) in the State of Florida, is
                                           Accredited in Business Valuations (ABV) by the AICPA and graduated from the
                                           University of Central Florida with a Bachelor degree in Business Administration.
                                           Alan Co-authored “Following Electronic Trails to Evidence of Fraud”, published in The
                                           Journal of Corporate Renewal, August 2007 and has presented at the Region 21 U.S.
                                           Trustee training event for panel Trustees, the Turnaround Management Association and
                                           other professional associations. Mr. Barbee has also been named Top CPA’s in Litigation
                                           Support from 2006 to 2016 by South Florida Legal Guide.
        ©2019 GlassRatner Advisory & Capital Group LLC. All rights reserved. www.GlassRatner.com
            Case 18-16248-MAM          Doc 264     Filed 05/21/20     Page 44 of 51
Alan R. Barbee, CPA/ABV
Principal
Direct: 561.657-4891
Cell: 561.398.2025
Email: abarbee@glassratner.com

Fiduciary Roles – Assignments for the Benefit of Creditors, Receiver, Plan Administrator,
Chief Restructuring Officer
               All Southern Rehabilitation Services, LLC
               Frank Investment, Inc. (Florida)
               Frank Investment, Inc. (New Jersey)
               K2 Builders, Inc.
               Luna Development Group
               Pilates by Geri, LLC
               P&S Cigar, Inc.
               Tradewinds Engine Services
               Vitreo Retinal Consultants of the Palm Beaches, Inc.

               Also appointed as financial advisor to fiduciaries in numerous cases. A list of
               cases will be provided upon request.


Deposition or Trial Testimony Experience


               Autotech Leasing Services LLC et al
               United States Bankruptcy Court, Southern District of New York
               Case No. 00-12084-BKC-SMB
               Evidence by Deposition
               Retained by:         Ian J, Gazes, Trustee
               Counsel:             Ian J. Gazes, Esq.
               Opposing Counsel: Timothy O'Neill, Esq.
               Issue:               Forensic Accounting, Avoidable Transfers and Valuation

               Atlas Environmental, Inc.
               United States Bankruptcy Court, Southern District of Florida
               Case No. 97-20203-BKC-RBR
               Evidence at Trial
               Retained by:          Defendants
               Counsel:              Keith Grumer, Esq.
               Opposing Client:      Soneet Kapila, Trustee
               Opposing Counsel: Jeffrey Bast, Esq.
               Issue:                Forensic accounting, Avoidable Transfers,
                                     Solvency/Insolvency and Valuation

               Blue Marlin Motors of Stuart, LLC
               United States Bankruptcy Court, Southern District of Florida
               Case No. 15-28093-BKC-PGH
               Evidence at Deposition and Trial
               Retained by:          Deborah Menotte, Trustee
               Counsel:              Kenneth Robinson, Esq.
               Opposing Counsel: Gary Goldstein, Esq,
               Issue:                Avoidable Transfers and Solvency
                   Case 18-16248-MAM         Doc 264     Filed 05/21/20     Page 45 of 51
       Alan R. Barbee, CPA/ABV
       Principal
       Direct: 561.657-4891
       Cell: 561.398.2025
       Email: abarbee@glassratner.com

                      Center for Child Development, Inc.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 07-15574-BKC-PGH
                      Evidence at Trial
                      Retained by:          Michael Bakst, Trustee
                      Counsel:              Nadine White-Boyd, Esq.
                      Opposing Counsel: Tina Talarchyk, Esq,
                      Issue:                Avoidable Transfers and Solvency

                      Center for Child Development, Inc.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 07-15574-BKC-PGH
                      Evidence by Deposition
                      Retained by:          Michael Bakst, Trustee
                      Counsel:              David Cimo, Esq
                      Opposing Counsel: Jose Rojas, Esq
                      Issue:                Economic Damages, Forensic accounting, Avoidable
                                            Transfers, Solvency and Valuation


                      Cascade International, Inc.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 91-33703-BKC-RAM
                      Evidence at Trial and Deposition
                      Retained by:          Kenneth A. Welt, Trustee
                      Counsel:              David Cimo, Esq.
                      Issue:                Claims Objections, Constructive Trust Tracing, and
                                            Economic Damages

                      Corporate Communications Group, Inc.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 97-10486-BKC-AJC
                      Evidence by Deposition
                      Retained by:         Jeffrey H. Beck, Trustee
                      Counsel:             Lance Baker, Esq., Andrew Zaron, Esq.
                      Opposing Counsel: Gary Freedman, Esq.
                      Issue:               Forensic accounting, Avoidable Transfers, Solvency,
                                           Substantive Consolidation and Valuation


                      Custom Contractors, Inc.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 09-24404-BKC-PGH
                      Evidence at Trial and Deposition
                      Retained by:          Deborah Menotte, Trustee
                      Counsel:              Steven Fender, Esq.
                      Opposing Counsel: Phillip Doyle, US Attorney Trial Attorney
                      Issue:                Forensic Accounting, Solvency, Capital Adequacy and
                                            Valuation



GlassRatner Advisory & Capital Group LLC                                                         2
                   Case 18-16248-MAM          Doc 264     Filed 05/21/20     Page 46 of 51
       Alan R. Barbee, CPA/ABV
       Principal
       Direct: 561.657-4891
       Cell: 561.398.2025
       Email: abarbee@glassratner.com

                      Thomas D'Agostino, Sr. vs. Frederick J. Keitel, III, et.al.
                      Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County,
                      Florida
                      Case No. 502013CA004692XXXXMBAI
                      Evidence at Trial
                      Retained by:            Plaintiff
                      Counsel:                Eric Christu, Esq., Jonathan Hart, Esq.
                      Opposing Counsel: Robert Stone, Esq.
                      Issue:                  Forensic accounting and Economic Damages

                      Evolution Imports, Inc.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 96-21853-BKC-RBR
                      Evidence at Trial
                      Retained by:           Kenneth A. Welt, Trustee
                      Counsel:               Arthur Rice, Esq.
                      Opposing Counsel: Patrick Scott, Esq.
                      Issue:                 Forensic accounting, Claims Objections; Constructive
                                             Trust Tracing; Establishing Indebtedness; Equitable
                                             Subordination


                      Genesis Press, Inc. vs. Hartford Casualty
                      United States District Court, District of South Carolina
                      Case No. 6:08-CV-2115-HMH
                      Evidence at Jury Trial and Deposition
                      Retained by:           Plaintiff
                      Counsel:               Dick Harpootlian, Esq.
                      Opposing Counsel: Martin Disiere, Esq., Frankie Marion, Esq.
                      Issue:                 Business Interruption Claim and Economic Damages

                      Greenwood Partners
                      United States Bankruptcy Court, Southern District of Florida
                      00-33098-BKC-PGH
                      Evidence by Deposition
                      Retained by:         Deborah Menotte, Trustee
                      Counsel:             Michael Bakst, Esq.
                      Opposing Counsel: Stephen Mayans, Esq.
                      Issue:               Forensic accounting, Avoidable Transfers, Valuation and
                                           Insolvency

                      Bankruptcy Estate of Dr. James Alan Harrison, D.D. S.
                      United States Bankruptcy Court, Southern District of Florida
                      96-35373-PGH
                      Evidence by Deposition
                      Retained by:         Patricia Dzikowski, Trustee
                      Counsel:             Patricia Dzikowski, Esq.
                      Issue:               Business Valuation




GlassRatner Advisory & Capital Group LLC                                                          3
                   Case 18-16248-MAM          Doc 264      Filed 05/21/20     Page 47 of 51
       Alan R. Barbee, CPA/ABV
       Principal
       Direct: 561.657-4891
       Cell: 561.398.2025
       Email: abarbee@glassratner.com


                      Bankruptcy Estate of Ronald Hyman vs. Deon Burton
                      United States Bankruptcy Court, Southern District of Florida
                      09-14669-BKC-EPK
                      Evidence at Trial
                      Retained by:         Robert Furr, Trustee
                      Counsel:             Robert C. Furr, Esq., Marc Barmat, Esq.
                      Opposing Counsel: Pro-se
                      Issue:               Forensic Accounting, Tax Issues and Tax Refunds


                      KB Aircraft Acquisition, LLC vs. BerryAir, LLC, Jack M. Berry Jr., J&H Grove
                      Holdings, L.C. and Southern Air Systems, Inc.
                      Circuit Court of the Thirteenth Judicial Circuit in and for Hillsboro County, Florida
                      10-CA-22168-DIV-G
                      Evidence at Trial
                      Retained by:           Plaintiff
                      Counsel:               Riley Cirulnick, Esq.
                      Opposing Counsel: Patrick Lennon, Esq.
                      Issue:                 Accounting and Forensic Accounting


                      Kipu Systems, LLC vs. ZenCharts, LLC, Solutions Recovery, LLC, et.al.
                      United States District Court, Southern District of Florida
                      1:17-cv-24733-KMW-EGT
                      Evidence at Jury Trial
                      Retained by:           Defendant
                      Counsel:               Walter H. Boone, Esq. andAdam K. Israel, Esq.
                      Opposing Counsel: Christopher B. Spuches, Esq., Mark Stein, Esq. and
                                             Javier J. Rodriguez, Esq.
                      Issue:                 Economic Damages


                      Landmark at Sky Towers Suites, LLC and Fountainhead Sky Tower Suites
                      Investors, LLC vs. Krandon International Management Group, LLC
                      Circuit Court of the Thirteenth Judicial Circuit in and for Hillsboro County, Florida
                      11-001922
                      Evidence by Deposition
                      Retained by:           Defendant and Counter Plaintiff - Krandon
                                             International Management Group
                      Counsel:               Phillip Schwartz, Esq., Richard Martin, Esq., Christopher
                                             Carver, Esq., Stacy Rodriguez, Esq.
                      Opposing Counsel: Robert L. Olsen, Esq., Joshua Smith, Esq.
                      Issue:                 Economic Damages


                      Label & Co. Developments, Inc. vs. DeBuys Property Investment Group, Ltd.,
                      et al.
                      Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County,
                      Florida
                      2011 CA-013872 XXXX MB
GlassRatner Advisory & Capital Group LLC                                                            4
                   Case 18-16248-MAM          Doc 264      Filed 05/21/20     Page 48 of 51
       Alan R. Barbee, CPA/ABV
       Principal
       Direct: 561.657-4891
       Cell: 561.398.2025
       Email: abarbee@glassratner.com

                      Evidence by Deposition
                      Retained by:         Plaintiff, Label & Co, Developments, Inc.
                      Counsel:             Michael Joblove, Esq.
                      Opposing Counsel: William J. Cornwell, Esq., David K. Freidman, Esq.
                      Issue:               Economic damages


                      Michael Chow et.al. vs. Chak Yam Chua et.al.
                      United States District Court, Southern District of Florida
                      Case No. 09-21893-CIC-Hoeveler/ Garber
                      Evidence at Jury Trial and Deposition
                      Retained by:           Defendants
                      Counsel:               Anthony Accetta, Esq.
                      Opposing Counsel: Curtis Miner, Esq.
                      Issue:                 Economic damages


                      Wells Fargo Bank, NA as Trustee for the Registered Holders of JP Morgan
                      Chase Commercial Mortgage Securities Corp,, Commercial Mortgage Pass-
                      Through Certificates, L.T. Series 2003-PM1, by its special servicer, Orix Capital
                      Markets, LLC vs. Palm Beach Mall, LLC, Simon Property Group, L.P. et.al.
                      Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County,
                      Florida
                      Case No. 502009CA013088XX
                      Evidence by Deposition
                      Retained By:            Plaintiff, Orix Capital Markets, LLC as Special Servicer
                      Counsel:                Matthew Chait, Esq.
                      Opposing Counsel: David P. Ackerman, Esq., Paul Vizcarrondo, Esq., Ben
                                              Germana, Esq.
                      Issue:                  Prevailing rates of expert witnesses


                      Bankruptcy Estate of Jeffrey Prosser
                      United States Bankruptcy Court, District of Virgin Islands
                      Case No. 06-30009-BKC-JKF
                      Evidence at Trial and Deposition
                      Retained by:          James Carroll, Trustee
                      Counsel:              Yann Geron, Esq., William Stassen, Esq.
                      Opposing Counsel: Dustin McFaul, Esq.
                      Issue:                Forensic Accounting and Characterization of transactions


                      Bankruptcy Estate of Jeffrey Prosser
                      United States District Court, District of Virgin Islands
                      Case No. 06-30009-BKC-JKF
                      Evidence at Jury Trial
                      Retained by:           James Carroll, Trustee
                      Counsel:               William Stassen, Esq.
                      Opposing Counsel: Jeffrey Moorhead, Esq.
                      Issue:                 Economic damages, Avoidable Transfers, Characterization
                                             of transactions, Forensic Accounting and Valuation
GlassRatner Advisory & Capital Group LLC                                                        5
                   Case 18-16248-MAM          Doc 264     Filed 05/21/20      Page 49 of 51
       Alan R. Barbee, CPA/ABV
       Principal
       Direct: 561.657-4891
       Cell: 561.398.2025
       Email: abarbee@glassratner.com




                      PSN USA, Inc.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 02-11913-BKC-AJC
                      Evidence at Trial
                      Retained by:         PSN USA, Inc. (Debtor)
                      Counsel:             Robert Charbonneau, Esq.
                      Opposing Counsel: Michael Seese, Esq.
                      Issue:               Forensic accounting, Avoidable Transfers, Valuation and
                                           Plan of Reorganization Confirmation


                      R&J Roofing, Inc.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 98-32072-BKC-SHF
                      Evidence by Deposition
                      Retained by:         Patricia Dzikowski, Trustee
                      Opposing Counsel: John Walsh, Esq.
                      Issue:               Forensic accounting and Avoidable Transfers


                      Rollaguard Security, LLC vs. Shamrock Jewelers, Inc., Anthony Simpson, et.al.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 14-38071-BKC-EPK
                      Evidence at Trial
                      Retained by:          Robert C. Furr, Trustee
                      Counsel:              John Genovese, Esq. and Jesus Suarez, Esq.
                      Issue:                Forensic accounting


                      S.E.C. vs. Victor Incendy, et al
                      United State District Court, Southern District of Florida
                      Case No. 95-8149-CIV-NESBITT
                      Evidence by Deposition
                      Retained by:           Securities and Exchange Commission
                      Counsel:               Glenn Harris, Esq.
                      Issue:                 Forensic accounting, Damages and Disgorgement of
                                             Insider Trading Profits

                      State of Florida vs. Craig Burton Danzig
                      Circuit Court for the Nineteenth Circuit of the State of Florida, Martin County
                      Case No. 43-2015-CF-001397-A
                      Evidence at Jury Trial
                      Counsel for State:      Lev Evans, Esq. and Anastasia Norman, Esq.
                      Opposing Counsel: Menachem Mayberg, Esq.
                      Issue:                  Forensic Accounting, Tracing of Sources and Uses of
                                              Proceeds, Insolvency




GlassRatner Advisory & Capital Group LLC                                                           6
                   Case 18-16248-MAM         Doc 264      Filed 05/21/20    Page 50 of 51
       Alan R. Barbee, CPA/ABV
       Principal
       Direct: 561.657-4891
       Cell: 561.398.2025
       Email: abarbee@glassratner.com

                      Mohammed Saeme v. Philip Levine and Baron Wellness LLC.
                      United States District Court, Southern District of Florida
                      Case No. 11-civ-21913-UU
                      Evidence by Deposition
                      Retained by:           Defendants
                      Counsel:               Robert B. Miller, Esq., Alaina B. Siminovsky, Esq.
                      Opposing Counsel: Larry A. Stumpf, Esq., Roy E. Black, Esq.,
                                             Jared M. Lopez, Esq.
                      Issue:                 Economic damages


                      Seacoast 5151 Condominium Association, Inc.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 99-11096-BKC-AJC
                      Evidence at Trial
                      Retained by:         Seacoast 5151 Condominium Association, Inc.
                                           (Debtor)
                      Counsel:             Kenneth Robinson Esq., Kendall Coffey, Esq.
                      Opposing Counsel: Peter Russin, Esq.
                      Issue:               Forensic accounting, Avoidable Transfers, Internal
                                           Controls, Solvency and Valuation


                      Teligent Services, Inc.
                      United States Bankruptcy Court, Southern District of New York
                      01-12974-BKC-SMB
                      Evidence at Trial and Numerous Depositions
                      Retained by:           Denise Savage, Litigation Trustee
                      Counsel:               Denise Savage, Esq.
                      Opposing Counsel: Numerous
                      Issue:                 Forensic accounting, Avoidable Transfers, Solvency and
                                             Valuation


                      Tuttles Design Build, Inc.
                      United States Bankruptcy Court, Southern District of Florida
                      Case No. 98-33662-BKC-SHF
                      Evidence by Deposition
                      Retained by:           Patricia Dzikowski, Trustee
                      Counsel:               John Walsh, Esq.
                      Issue:                 Forensic accounting, Avoidable Transfers and Valuation


                      Lawrence Weinstein MD. vs. Tenet Florida Physician Services, LLC
                      Arbitration Hearing
                      Case No. 71-166-00409-12
                      Evidence at Arbitration Hearing
                      Retained by:           Plaintiff
                      Counsel:               Robert B. Miller, Esq.
                      Opposing Counsel: Martin Goldberg, Esq., Alan Lash, Esq.
                      Issue:                 Economic Damages
GlassRatner Advisory & Capital Group LLC                                                          7
                   Case 18-16248-MAM        Doc 264    Filed 05/21/20   Page 51 of 51
       Alan R. Barbee, CPA/ABV
       Principal
       Direct: 561.657-4891
       Cell: 561.398.2025
       Email: abarbee@glassratner.com




                      XTEC, Incorporated vs. Hembree Consulting Services, Inc. and Larry Hembree
                      United States District Court, Southern District of Florida
                      Case No. 14-21029-CIV-Altonaga/ O'Sullivan
                      Evidence at Jury Trial
                      Retained by:           Defendants
                      Counsel:               Thomas J. Meeks, Esq., Gregory M.Cesarano, Esq.
                      Opposing Counsel: Eduardo I. Rasco, Esq., Steve Bimston, Esq.
                      Issue:                 Economic Damages




GlassRatner Advisory & Capital Group LLC                                                   8
